                       Case 6:21-cv-00043-ADA-JCM Document 6-8 Filed 01/21/21 Page 1 of 4
Voting in Alabama - Ballotpedia                                                                            1/21/21, 8:32 AM



                                   under which American citizens                  Voting by state
                                   cast their ballots in their
                                                                                   Voter ID laws
                                   individual states.
                                                                              Absentee/mail-in voting
                                                                                  All-mail voting
                                      See state election laws
                                                                                   Early voting
                                   This page includes the                          Recount laws
                                   following:

                                              Changes to election
                                              procedures due to the      Ballotpedia's sample ballot
                                              coronavirus pandemic                  lookup
                                              Voter registration      8 quality benchmarks for sample
                                              details, including                  ballot tools
                                              methods of registering     20 quality benchmarks for
                                              and requirements             election transparency
                                              Details on voting in     How to find information about
                                              elections, including              local elections
                                              identification
                                              requirements, poll
                                              times, and early voting   Select a state from the menu
                                              information                   below to learn more.
                                              Absentee voting rules
                                              Convicted felons'         Alabama
                                              voting rights
                                              Election agencies list
                                                                                     Submit
                                              Election policy ballot
                                              measures list
                                              Election policy
                                              legislation list


                                   See Election governance in Alabama for more detailed information
                                   about election and voting policy in the state, including voter list
                                   maintenance policies, provisional ballot rules, and post-election
                                   auditing practices.




                                      Election procedure changes in
                                      2020
                                   See also: Changes to election dates, procedures, and administration
                                   in response to the coronavirus (COVID-19) pandemic, 2020

                                   Ballotpedia provided comprehensive coverage of how election dates
                                   and procedures changed in 2020. While the majority of changes
                                   occurred as a result of the coronavirus (COVID-19) pandemic, some
                                   changes occurred for other reasons.
                                   Alabama modified its absentee/mail-in voting and candidate filing
                                   procedures for the November 3, 2020, general election as follows:
                                              Absentee/mail-in voting: Any qualified voter could cast an

https://ballotpedia.org/Voting_in_Alabama#Coronavirus_and_the_2020_election                                    Page 2 of 9
                       Case 6:21-cv-00043-ADA-JCM Document 6-8 Filed 01/21/21 Page 2 of 4
Voting in Alabama - Ballotpedia                                                                                    1/21/21, 8:32 AM



                                              absentee ballot in the general election.
                                              Candidate filing procedures: The petition deadline for
                                              unaffiliated presidential candidates was extended to August
                                              20, 2020.
                                   For a full timeline about election modifications made in response to
                                   the COVID-19 outbreak, click here.




                                      Voter registration
                                   The table below displays voter registration information for the
                                   November 2020 election.
                                                   Voter registration in Alabama
                                                Registration URL                     Link
                                            Registration status URL                  Link
                                            Registration update URL                  Link
                                        In-person registration deadline        October 19, 2020
                                           Mail registration deadline          October 19, 2020
                                       Mail postmark or receipt deadline           Received
                                          Online registration deadline         October 19, 2020
                                             Same-day registration                    No
                                      Early voting same-day registration              No




                                      Voting in elections
                                   The table below displays in-person voting information for the
                                   November 2020 election.
                                                              In-person voting in Alabama
                                       All voters required to show
                                                                                              Yes
                                                    ID
                                                                         Hover or tap here to see valid forms of
                                                 ID types
                                                                                        voter ID
                                              ID source URL                                   Link
                                          Early voting start date                             N/A
                                          Early voting end date                               N/A
                                            Weekend voting?                                   No
                                         Early voting source URL              In-person early voting unavailable
                                         Election Day poll times                       7 a.m. to 7 p.m.




                                      Absentee voting
                                   See also: Absentee voting



https://ballotpedia.org/Voting_in_Alabama#Coronavirus_and_the_2020_election                                            Page 3 of 9
                       Case 6:21-cv-00043-ADA-JCM Document 6-8 Filed 01/21/21 Page 3 of 4
Voting in Alabama - Ballotpedia                                                                                1/21/21, 8:32 AM



                                   U.S. Election Assistance Commission
                                   1335 East West Highway, Suite 4300
                                   Silver Spring, Maryland 20910
                                   Telephone: 866-747-1471




                                      Election policy ballot measures
                                   See also: Elections and campaigns on the ballot and List of Alabama
                                   ballot measures

                                   Ballotpedia has tracked the following ballot measures relating to
                                   election and campaign policy in Alabama.
                                      1. Alabama Amendment 1, Citizenship Requirement for Voting
                                         Measure (2020)
                                      2. Alabama Constitutional Change Applying to One County
                                         Amendment (1982)
                                      3. Alabama Macon County Board of Education Elections,
                                         Amendment 3 (2006)
                                      4. Alabama Popular Election of City Boards of Education,
                                         Amendment 3 (1999)
                                      5. Alabama Primary Election Votes, Amendment 3 (1944)
                                      6. Alabama State Senate Elections, Amendment 2 (1932)
                                      7. Alabama Utilities in Tuskegee, Amendment 6 (2008)
                                      8. Alabama Voter Registration in Madison County (May 1972)




                                      Election policy legislation
                                   The following is a list of recent election bills that have been
                                   introduced in or passed by the Alabama state legislature. To learn
                                   more about each of these bills, click the bill title. This information is
                                   provided by BillTrack50 and LegiScan .
                                   Note: Due to the nature of the sorting process used to generate this
                                   list, some results may not be relevant to the topic. If no bills are
                                   displayed below, no legislation pertaining to this topic has been
                                   introduced in the legislature recently.




https://ballotpedia.org/Voting_in_Alabama#Coronavirus_and_the_2020_election                                        Page 5 of 9
                       Case 6:21-cv-00043-ADA-JCM Document 6-8 Filed 01/21/21 Page 4 of 4
Voting in Alabama - Ballotpedia                                                                            1/21/21, 8:32 AM



                                    Election policy in Alabama
                                    AL HB102 - Voting, early voting procedure establishe…
                                    Relating to voting; to establish an advance voting period
                                    during which qualified electors, without excuse, may vote at
                                    a designated advance voting center before election day; to
                                    provide for the minimum days and hours of operation for
                                    each advance...
                                    02/02/2021: Read for the first time and referred to the House of Re…

                                    AL HB38 - Absentee voting, inmate identification card…
                                    Relating to absentee voting; to amend Section 17-9-30,
                                    Code of Alabama 1975, as amended by Act 2019-507, 2019
                                    Regular Session, to add a valid inmate identification card or
                                    other form of identification to the list of acceptable forms of
                                    identification...



                                      Recent news
                                   The link below is to the most recent stories in a Google news search
                                   for the terms Alabama voting. These results are automatically
                                   generated from Google. Ballotpedia does not curate or endorse
                                   these articles.
                                   Voting in Alabama - Google News


                                      See also
                                              Ballot access requirements for political candidates in
                                              Alabama
                                              Redistricting in Alabama


                                    Elections in Alabama
                                              Alabama elections, 2018
                                              Alabama elections, 2017
                                              Alabama elections, 2016
                                              Alabama elections, 2015
                                              Alabama elections, 2014




                                      External links
                                              Alabama Secretary of State - Elections




https://ballotpedia.org/Voting_in_Alabama#Coronavirus_and_the_2020_election                                    Page 6 of 9
